LEWIS, J.
(concurring.)
In my judgment this case was correctly decided and the decision should be adhered to, but I prefer to place my decision upon somewhat ■different grounds.
In my opinion, it was the legislative intent, as expressed in section 1610, G. S. 1894, to preserve or renew the state’s lien for the taxes levied in prior years, whenever the tax sale for such prior years is adjudged void. In the case at bar the state had bid in the premises at the tax sale for the 1892 taxes, but had never made any ■assignment. So the real question presented here is: The tax sale for the prior years having been declared void by a judgment of the •court entered May 5, 1894, was the state’s lien for such prior years revived and enforceable notwithstanding no assignment had been made ? I think so, within the first provision of section 1610, viz.: “When -any tax sale is declared void by judgment of court, such judgment shall state for what reason such sale is annulled.” And the subsequent provision, commencing: “Such proceedings shall not operate as a payment,” etc. There is no distinction in principle between this case and cases where the state had assigned, or cases where the premises had "been bid in by a purchaser and refundment had followed. That it was the intention to preserve the state’s lien for taxes in all cases of void sales, is further evidenced by section 1697, which provides that the county auditor may refund the amount paid for a tax certificate when satisfied that the sale is void under a decision of the supreme ■court, “and the same proceedings shall be had for reassessing said property for said taxes, or again selling the same as provided by law in •other cases of void assessment of sales.”
Section 1631 has much wider scope and covers cases where there lias been an entire omission of assessment, as well as cases where taxes have been prevented from collection by some erroneous proceedings, without reference to a judicial determination. Harmonizing all of these provisions, I am inclined to the opinion that section 1631 is in*414tended to apply to instances not otherwise covered. However that may be, it is not necessary in this case to resort to it; ample remedy having been provided by section 1610.
I concur in the holding that the legislature had power to provide-for the enforcement of such taxes by the law of 1899, rather than leave the state to the statutory method of including them with the taxes for +he current year in the next delinquent tax sale.